Case 2:21-cv-00025-JPH-MJD Document 3 Filed 01/19/21 Page 1 of 2 PageID #: 11




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   TERRE HAUTE DIVISION

MARZONO SHELLY,                                         )
                                                        )
                               Petitioner,              )
                                                        )
                          v.                            )        No. 2:21-cv-00025-JPH-MJD
                                                        )
DICK BROWN,                                             )
                                                        )
                               Respondent.              )

                                    ORDER TO SHOW CAUSE

        The petitioner's petition for writ of habeas corpus challenging his state court conviction in

case number 46C01-1201-MR-031 was filed on January 11, 2021. Dkt. 1.

        Rule 4 of the Rules Governing Section 2254 Cases in the United States District Courts

provides that upon preliminary consideration by the district court judge, "[i]f it plainly appears

from the petition and any attached exhibits that the petitioner is not entitled to relief in the district

court, the judge must dismiss the petition and direct the clerk to notify the petitioner."

        The petitioner previously challenged this conviction in case number 2:18-cv-00499-JMS-

DLP. That petition was denied. When there has already been a decision in a federal habeas action,

to obtain another round of federal collateral review a petitioner requires permission from the Court

of Appeals under 28 U.S.C. § 2244(b). This statute, § 2244(b)(3), "creates a 'gatekeeping'

mechanism for the consideration of second or successive [habeas] applications in the district

court." Felker v. Turpin, 518 U.S. 651, 657 (1996). It "'is an allocation of subject-matter

jurisdiction to the court of appeals.'" In re Page, 170 F.3d 659, 661 (7th Cir. 1999) (quoting Nunez

v. United States, 96 F.3d 990, 991 (7th Cir. 1996)), opinion supplemented on denial of rehearing




                                                   1
Case 2:21-cv-00025-JPH-MJD Document 3 Filed 01/19/21 Page 2 of 2 PageID #: 12




en banc, 179 F.3d 1024 (7th Cir. 1999). Therefore, "[a] district court must dismiss a second or

successive petition . . . unless the court of appeals has given approval for the filing." Id.

       Here, the petitioner has previously sought federal habeas relief for the convictions at issue

in his petition. There is no indication he sought permission from the Court of Appeals to pursue a

successive petition. Therefore, the petitioner shall have through February 16, 2021, in which to

show cause why his petition should not be dismissed as successive.

       The petitioner shall have through February 16, 2021, to either pay the $5.00 filing fee for

this action or demonstrate his financial inability to do so.

SO ORDERED.

Date: 1/19/2021




Distribution:

MARZONO SHELLY
951801
WABASH VALLEY - CF
WABASH VALLEY CORRECTIONAL FACILITY - Inmate Mail/Parcels
6908 S. Old US Hwy 41
P.O. Box 1111
CARLISLE, IN 47838




                                                   2
